Dissenting Opinion.
Ewbank, C. J.
For reasons which have been stated in a dissenting opinion in Powell v. State (1923), 193 Ind. 258, 139 N. E. 670, on page 672, I dissent from so much of the principal opinion as holds that mere possession of intoxicating liquor has not been made a public offense in Indiana, under §1, ch. 250, Acts 1921 p. 736, §8356d Burns’ Supp. 1921. And because it is the exclusive province of the jury to determine which of two or more inferences that might reasonably be drawn from the facts proved shall be drawn therefrom, and from the presence of a hot still sitting on the stove in appellant’s home when her husband was away, and the other facts in evidence, the jury that tried this case drew an inference that appellant had possession of the still for the alleged purpose, this court cannot properly reverse the judgment on the weight of conflicting evidence, such as the statements and testimony of appellant and her husband as to how long it had been since the husband left the house, that it was he and not she *17who possessed and operated the still, that he did it over her objections, and that the whisky was made' only for his own use. Such statements and testimony were items of evidence in favor of the defendant, to be (as we must presume they were) considered by the jury in finding its verdict.